USCA4 Appeal: 19-4332      Doc: 30         Filed: 02/24/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 19-4332


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MICHAEL DEWAYNE CLARK,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:18-cr-00017-MR-WCM-1)


        Submitted: February 1, 2022                                   Decided: February 24, 2022


        Before DIAZ and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: D. Baker McIntyre III, Charlotte, North Carolina, for Appellant. Amy
        Elizabeth Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4332       Doc: 30         Filed: 02/24/2022      Pg: 2 of 5




        PER CURIAM:

               Michael Dewayne Clark appeals his conviction and 188-month sentence imposed

        after he pled guilty, pursuant to a plea agreement, to possession of a firearm by a felon, in

        violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1). Counsel has filed a brief in accordance

        with Anders v. California, 386 U.S. 738 (1967), stating there are no meritorious issues for

        appeal but questioning whether Clark’s sentence was properly enhanced under the Armed

        Career Criminal Act, 18 U.S.C. § 924(e) (ACCA). Clark filed pro se supplemental briefs

        in which he challenges his ACCA designation, asserts that his ACCA enhancement violates

        double jeopardy, claims that his conviction is a violation of his right to bear arms under the

        Constitution, and suggests that his conviction has been invalidated by Rehaif v. United

        States, 139 S. Ct. 2191 (2019). The Government has declined to file a response brief.

        Finding no error, we affirm.

               Because Clark did not challenge his conviction in the district court, we review his

        Rehaif argument for plain error. See Fed. R. Crim. P. 52(b); United States v. Olano, 507

        U.S. 725, 731-32 (1993). To establish plain error, Clark must show that an error occurred,

        that the error was plain, and that the error affected his substantial rights. See Olano, 507

        U.S. at 732; see also United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004) (holding

        that, in the guilty plea context, an error affects substantial rights if there is “a reasonable

        probability that, but for the error, [the defendant] would not have entered the plea”). Even

        if Clark makes this three-part showing, however, correction of the error remains within our

        discretion, which “should not [be] exercise[d] . . . unless the error seriously affects the



                                                      2
USCA4 Appeal: 19-4332      Doc: 30         Filed: 02/24/2022     Pg: 3 of 5




        fairness, integrity or public reputation of judicial proceedings.” Olano, 507 U.S. at 732

        (brackets and internal quotation marks omitted).

               We reject Clark’s suggestion that his conviction is no longer lawful under Rehaif.

        In Rehaif, the Supreme Court held that, to obtain a felon in possession conviction, “the

        Government must prove both that the defendant knew he possessed a firearm and that he

        knew he belonged to the relevant category of persons barred from possessing a firearm.”

        Rehaif, 139 S. Ct. at 2200. The record reflects that Clark knew he was a felon at the time

        of the offense and that he was previously convicted of numerous felonies. Under the

        circumstances, Rehaif affords him no relief. See Greer v. United States, 141 S. Ct. 2090,

        2097 (2021) (holding that a “defendant faces an uphill climb in trying to satisfy the

        substantial-rights prong of the plain-error test based on an argument that he did not know

        he was a felon” because “[i]f a person is a felon, he ordinarily knows he is a felon”).

        Moreover, a review of Clark’s plea hearing establishes that the district court complied with

        the requirements of Fed. R. Crim. P. 11 and that Clark’s plea was knowingly, voluntarily,

        and intelligently made, with full knowledge of the consequences attendant to his guilty

        plea. We therefore affirm Clark’s conviction.

               Next, we review a criminal sentence, “whether inside, just outside, or significantly

        outside the Guidelines range,” for reasonableness, “under a deferential abuse-of-discretion

        standard.” United States v. King, 673 F.3d 274, 283 (4th Cir. 2012); see Gall v. United

        States, 552 U.S. 38, 51 (2007). The first step in this review requires us to ensure that the

        district court committed no “significant procedural error.” See United States v. Evans, 526

        F.3d 155, 162 (4th Cir. 2008) (internal quotation marks omitted). Procedural errors include

                                                     3
USCA4 Appeal: 19-4332      Doc: 30         Filed: 02/24/2022     Pg: 4 of 5




        “failing to calculate (or improperly calculating) the Guidelines range, treating the

        Guidelines as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a

        sentence based on clearly erroneous facts, or failing to adequately explain the chosen

        sentence—including an explanation for any deviation from the Guidelines range.” Gall,

        552 U.S. at 51.

               In reviewing a sentence for substantive reasonableness, we “examine[] the totality

        of the circumstances,” and, if the sentence is within the properly calculated Guidelines

        range, we presume on appeal that the sentence is substantively reasonable. United States

        v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010). “Such a presumption can only

        be rebutted by showing that the sentence is unreasonable when measured against the 18

        U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

               Upon review, we conclude that Clark’s sentence is procedurally and substantively

        reasonable. The district court correctly calculated Clark’s Guidelines range, including his

        armed career criminal enhancement. The court adopted the Guidelines range of 188 to 235

        months set forth in Clark’s presentence report, listened to the parties’ arguments, and

        afforded Clark an opportunity to allocute. After declining to vary downward to the

        mandatory minimum and explaining its reasoning, the court imposed a sentence at the

        bottom of the applicable Guidelines range. We therefore affirm Clark’s sentence.




                                                    4
USCA4 Appeal: 19-4332      Doc: 30          Filed: 02/24/2022     Pg: 5 of 5




               In accordance with Anders, we have reviewed the entire record and found no

        meritorious issues for appeal. * We therefore affirm the district court’s judgment. This

        court requires that counsel inform Clark, in writing, of the right to petition the Supreme

        Court of the United States for further review. If Clark requests that a petition be filed, but

        counsel believes that such a petition would be frivolous, then counsel may move in this

        court for leave to withdraw from representation. Counsel’s motion must state that a copy

        thereof was served on Clark. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                         AFFIRMED




               *
                We have considered the remaining challenges raised by Clark in his pro se briefs
        and find them to be meritless.

                                                      5